Citation Nr: 0636280	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  01-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
claimed as bad eyesight.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a neurological 
disorder of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1973 to February 
1975, and from November 1990 to June 1991, including service 
in Southwest Asia from January 1991 to May 1991. The veteran 
also served in the Army National Guard.
 
In a May 2004 Board decision, in addition to the issues 
listed on the title page of this decision, the issues on 
appeal included service connection for a cardiac disorder, 
anemia, weight loss, and a kidney disorder. In the May 2004 
decision, the Board granted service connection for 
hypertension and a hypertensive cardiovascular disease and 
denied service connection for weight loss. Service connection 
for renal failure and anemia were granted in a September 2005 
rating decision.  

The issue of service connection for a neurological disorder 
of the feet, addressed in the REMAND portion of the decision 
below is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

The issue of service connection for bad eyesight has been 
rephrased as indicated on the title page for facility. The 
Board intimates no prejudice to the veteran in rephrasing the 
issue.

FINDINGS OF FACT

1.  A left eye pterygium was manifested during the veteran's 
period of active military service.

2.  A skin disorder is not shown by competent medical 
evidence to be related to the veteran's period of military 
service including ACDUTRA, nor is there competent medical 
evidence demonstrating that the veteran currently has a skin 
disorder as a symptom of an undiagnosed illness.  




CONCLUSIONS OF LAW

1.  A left eye pterygium was incurred during service. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  A skin disorder was not incurred in or aggravated by 
service, during ACDUTRA or INACUTRA nor is it shown to be due 
to an undiagnosed illness incurred during Persian Gulf 
service. 38 U.S.C.A. §§ 101 (24), 106, 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection for an Eye Disorder Claimed as Bad 
Eyesight

The veteran asserts that he has bad eyesight that had its 
onset during his period of active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.

A January 1973 service entrance physical examination report 
shows a refractive error. The veteran's service medical 
records, along with subsequent Army National Guard physical 
examination records through November 1990, reveal normal 
vision.  

During the veteran's second period of active service, an 
April 1991 Report of Medical Examination shows a pterygium on 
the left medial eye sclera. It was indicated that the 
veteran's vision was normal; that he had had no problems 
during deployment; and that he did not wear glasses.  

In a January 1993 Army National Guard periodic physical 
examination, it was reported that the veteran's vision was 
20/25 for distant and near vision, and right eye vision was 
normal at 20/20.    

VA clinical records through early March 2001show that the 
veteran complained of problems with his vision. Physical 
findings revealed suspected glaucoma, cataracts in both eyes, 
presbyopia, refractive errors in both eyes, and bilateral 
pterygium. In March 2001 a VA eye examination revealed 
pterygium in each eye with astigmatism developing left 
greater than right.              
  
In January 2005 a VA medical examination of the eye was 
performed. The examiner reported that the claims folder was 
available and had been reviewed. The examiner stated that the 
veteran's service medical records did not show that he 
claimed an eye problem, although in 1993 or thereabouts a 
pterygium was reported.  Physical findings revealed 
refractive errors in both eyes left greater than right, 
astigmatism, presbyopia, cholesterol in the cornea, 
cataracts, and pterygium in both eyes. Findings possibly 
indicating glaucoma were also reported.  

The examiner opined that the only thing that could be seen in 
the medical records that occurred while on active duty and 
prior to release was the pterygium of one eye. It was stated 
that military service did not cause or result in the 
pterygium in the right eye. The veteran had corneal 
distortions resulting in need for glasses for the pterygium.

Analysis

Preliminarily, it is noted that a review of the veteran's 
initial claim of service connection, received in October 
1999, shows that he mentions Gulf War Illness potentially as 
a cause for his disability(ies). Service records confirm that 
the veteran served in Southwest Asia.  However, with respect 
to his claim for service connection for bad eyesight, medical 
evidence that will be discussed subsequently, shows that the 
veteran has several eye disabilities that have been 
diagnosed.  Service connection under 38 C.F.R. § 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War, i.e., 
those illnesses which "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Consideration of service connection pursuant 
38 C.F.R. § 3.317 is not applicable.

In order to establish direct service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Pond v. West, 12 Vet App. 341, 
346 (1999).    

At entrance onto active military service, physical 
examination records revealed a refractive error of the eyes. 
However, a refractive error of the eye is a congenital or 
developmental defect and is not considered a disease or 
injury for VA purposes. See 38 C.F.R. §§ 3.303(c). Moreover, 
service medical records consistently revealed normal vision 
in both eyes. There is no medical evidence in the service 
records or Army National Guard records for that matter 
indicating that the congenital or developmental defect was 
subject to a superimposed injury or disease.  See VAOPGCPREC 
82-90 (July 18, 1990).       

Near the end of the veteran's second period of active 
service, a service medical record reveals a left pterygium. 
Despite the lack of any other previous service medical 
records of a left pterygium, the record is sufficient 
evidence of in-service incurrence. Further, there is medical 
evidence of a current left pterygium, and a clinician has 
opined that a left pterygium was shown during the veteran's 
period of active service.  The Board is compelled to conclude 
that a left eye pterygium was manifested during the veteran's 
period of active military service.

Postservice medical records show that the veteran has several 
eye disorders other than the left pterygium, including a 
right pterygium, suspected glaucoma, cataracts in both eyes, 
presbyopia, and refractive errors in both eyes. A refractive 
error has been clinically associated with the left eye 
pterygium. It is noted though that any eye disorders other 
than the left pterygium are either developmental or 
congenital and not available for benefits purposes; or they 
are not shown during service nor is there any medical 
evidence establishing an etiological link between these eye 
disorders and the veteran's periods of service or a period of 
ACDUTRA for that matter. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The weight of the evidence is in favor 
of the veteran's claim, and service connection for a left eye 
pterygium is warranted.

II.  Service Connection for a Skin Condition 

The veteran asserts that his current skin disability is 
related to service and that it began during his time service 
in Southwest Asia.  

The veteran active service medial records are absent for any 
treatment or diagnoses referable to a skin disorder. In a May 
1991 service medical record from Southwest Asia, for 
demobilization or redeployment, the veteran indicated that he 
had a rash, skin infection, or sores on his left arm.  

A Report of Medical Examination for Army National Guard 
service dated in January 1993 shows a diagnosis of 
pseudofolliculitis, nape.  A medical record in May 1994 
reveals treatment for poison ivy. It was reported that bumps 
on the back of the neck were to be checked. Mild facial acne 
and pseudofolliculitis barbae was reported. Acne keloditis 
was also reported.  

At a VA medical examination in June 2000, the veteran 
reported a rash over his arms and legs for the past year, and 
a history of a facial rash. A physical examination revealed 
keloid lesions of the posterior scalp, and dermatitis in the 
cubitil fossa. No skin diagnosis was offered. In November 
2001 at a VA medical examination the veteran reported he had 
had skin problems since Desert Storm. Keloid scalp lesions 
were reported, along with dry and mildly eczematous skin with 
hyperpigmentation of the legs and feet, and tinea pedis. In 
May 2003 the veteran reported a skin rash on his arms that he 
attributed to medication that he was taking, Neurontin.

In a January 2005 a VA medical opinion was obtained. The 
examiner stated that the veteran's claims folder was 
reviewed. It was stated by the examiner that the veteran's 
active duty records did not reveal information or evidence of 
eczematous skin, hypopigmentation or keloid of the scalp, and 
the etiology of the disorders was not clear.  

Analysis

The veteran has skin disabilities diagnosed as eczematous and 
hypopigmented skin along with keloid lesions of the scalp. It 
is also noted that service medical records reveal a complaint 
of a skin rash or infection of the left arm during active 
service, and during ACDUTRA, pseudofolliculitis barbae of the 
nape of the neck is reported.  However, entire service 
medical records are absent for any medical treatment or 
diagnosis of a skin disorder, and there is no medical 
evidence that establishes and etiological link between the 
veteran's current skin disabilities and service or ACDUTRA or 
INACDUTRA for that matter. A VA clinician has opined that 
there is no diagnosis of a skin disorder in the service 
medical records.    

In addition, for service members who served in the Southwest 
Asia theater of operations during the Persian Gulf War who 
exhibit objective indications of chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2006; and provided that the disability 
cannot be attributed to any known clinical diagnosis. 38 
U.S.C.A. §§ 501(a), 1117; 38 C.F.R. § 3.317(a)(1). The 
medical evidence shows that the veteran's current skin 
disabilities are attributable to known diagnoses. There is no 
medical evidence to the contrary.   

The Board has identified no competent medical evidence that 
relates the veteran's skin disorders to service. The Board 
has considered the veteran's statements regarding the onset 
of his skin problems and their potential relationship to 
service in Southwest Asia. However, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his skin disabilities. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The weight of the evidence is against the veteran's claim. 
Gilbert, supra.  Service connection for a skin disorder is 
not warranted.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In April and July 2003, and in July 2004, VA sent letters 
notifying the veteran of the evidence necessary to establish 
service connection. The veteran has been informed of what he 
was expected to provide and what VA would obtain on his 
behalf, and asked him to provide VA with any evidence he may 
have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify. Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran. 
The veteran has not notified VA of any additional available 
relevant records with regard to his claims. The veteran has 
also been afforded VA medical examinations to evaluate his 
disabilities.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for a left eye pterygium is granted.

Service connection for a skin condition is denied.


REMAND

The remaining issue on appeal is service connection for a 
neurological disorder of the feet.  The veteran has inferred 
in his claims for service connection, that his disabilities 
are potentially the result of service in Southwest Asia. 
Service connection under 38 C.F.R. § 3.317 is available for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War. Post-service clinical records 
are absent for any etiology for the peripheral neuropathy 
that has been reported. In the May 2004 Board remand, it was 
specifically requested that a medical examiner offer an 
opinion indicating the etiology of the veteran's 
disabilities, including peripheral neuropathy, and its 
relationship to service.  A VA medical opinion was offered in 
January 2005. The examiner stated that the record was absent 
for EMG and nerve conduction studies to make an opinion, and 
that the etiology of the veteran's peripheral neuropathy was 
not clear. An etiology opinion with EMG and nerve conduction 
studies should be obtained to properly determine the etiology 
of the veteran's neurological problem of the legs.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders. Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Where the Remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance. As such, the Board 
finds that this case is not ready for appellate review and 
must be remanded for compliance with the remand instructions.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
neurological examination for evaluation of 
his peripheral neuropathy. The examiner is 
specifically requested to determine the 
etiology of his peripheral neuropathy, if 
any. EMG and nerve conduction studies 
should be performed. After reviewing the 
claims file and examining the veteran, the 
examiner should also indicate whether it 
is at least as likely as not (a 50 percent 
or higher degree of probability) that any 
current peripheral neuropathy is related 
to the veteran's service, including 
periods of active duty for training in the 
Army National Guard. 

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the remaining claim can be granted. The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


